DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Amended claim 15 overcomes the 112 rejection.
Amended claim 1 recites that “an electrical resistance of the at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer on an upper surface and a side surface of the bank region is higher” (emphasis added), and the applicant argues that “Park discloses an organic electroluminescence display in which a portion covering the bottom of an opening of, and a side face of, an edge cover of a hole transport layer 260 is a region 265 whose resistance is reduced. See, e.g., Park at Abstract, FIG. 2B, and paragraph [0025]. Hence, Park is silent as to the configuration recited in amended independent claim 1.” [It appears that the applicant is referring to low resistance region 261, rather than 265.] It is true that the illustrated embodiment of Park shows the side surface of the bank is part of the lower resistance region 261. However, Park [0027] states that “the masked portion 261 of the hole-transport layer which corresponds to a luminescence region in the hole transport layer 260 maintains the conductive state and is to improve luminescence efficiency by improving the injection efficiency of holes from the lower electrode 240 to the organic luminescent layer 270.” Thus the only portion of the hole transport layer that is necessary to maintain as lower resistance is the portion between the electrode 240 and the luminescent layer 270:

    PNG
    media_image1.png
    353
    877
    media_image1.png
    Greyscale

Thus the upper portion of the side surfaces does not conduct current, and would not negatively affect the performance of the device if these portions were also illuminated and thus higher resistance. See the rejection below.


Note on Interpretation
The applicant uses the term “charge transporting or injecting layer” to refer to the union or electron transporting or injecting layers and hole transporting or injecting layer. It is more common to use the term charge transporting or injecting layer to refer to a hole transporting or injecting layer. However, the applicant’s use is extant in the art and appears to be clear based on the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2004/008501 in view of Yu, US 2020/0176704.
Claim 1: Park discloses a sub-pixel stack in a sub-pixel region, the sub-pixel stack comprising at least: 
a first electrode (240); 
a second electrode (280); 
an emissive layer (270) between the first electrode and the second electrode; 
a first charge transporting or injecting layer (260) between the emissive layer and the first electrode; 
a second charge transporting or injecting layer between the emissive layer and the second electrode; 
Park does not disclose an electron transporting or injecting layer between the emission layer 270 and the cathode 280. However, this was very common in the art. See e.g. Yu, emission layer 12, electron transport layer 13, and cathode 15. It would have been obvious to have had such a layer in Park in order to facilitate the movement of electrons between the electrode and the emission layer for a more effective device.
and a bank (250) in a bank region, the bank surrounding the sup-pixel stack; 
wherein at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer is formed in the sub-pixel region and the bank region (FIG. 2A); 
wherein an electrical resistance of the at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer in the bank region is higher than an electrical resistance of the sub-pixel region (“the un-masked portion 265 of the hole-transport layer 260 has a relatively high resistance value compared with the masked portion 261 of the hole-transport layer 260 so that the un-masked portion 265 where the surface is treated by irradiation of UV rays is in the nonconductive state.” [0025]. See FIG. 2C).
The illustrated embodiment of Park shows the side surface of the bank is part of the lower resistance region 261. However, Park [0027] states that “the masked portion 261 of the hole-transport layer which corresponds to a luminescence region in the hole transport layer 260 maintains the conductive state and is to improve luminescence efficiency by improving the injection efficiency of holes from the lower electrode 240 to the organic luminescent layer 270.” Thus the only portion of the hole transport layer that is necessary to maintain as lower resistance is the portion between the electrode 240 and the luminescent layer 270:

    PNG
    media_image1.png
    353
    877
    media_image1.png
    Greyscale

Thus the upper portion of the side surfaces does not conduct current, and would not negatively affect the performance of the device if these portions were also illuminated and thus higher resistance. Thus Park suggests that the area that is important to cover with the mask this area, but beyond that area the low-resistance hole transport layer is not necessary to achieve the purpose of the invention. 
Furthermore, the precise size of the mask would depend on considerations such as the desired level of reduction of leakage current (which would suggest a larger high resistance region 265) to be balanced against how much error there may be in the mask position (which would suggest a smaller mask). It would have been obvious for those in the art to make ordinary design considerations to arrive a desired size of the mask. 
Claim 2: the first electrode is an anode, and the first charge transporting or injecting layer is a hole transporting or injecting layer ([0024]). Note that a hole transporting layer is only effective on the anode side, and thus it would be clear to those in the art that electrode 240 is an anode. Also note it is by far more common in the art to have the anode as the lower electrode in such devices.
Claim 3: the second electrode is a cathode, and the second charge transporting or injecting layer is an electron transporting or injecting layer. Yu at [0039].
Claims 4 and 5: claim 1 does not recite anything different between first and second electrodes – there are no structural differences, functional differences, etc., that are recited. Thus the upper cathode of Park can read on either the first electrode or the second electrode of claim 1. In the case where the upper electrode (cathode 280) is the first electrode, the first charge transport or injecting layer would be the electron transport or injecting layer, the second electrode would be the lower anode 240, and the second charge transport or injecting layer would be a hole transport or injection layer 260.
Park does not disclose that the emissive layer is a solution-processed emissive layer having quantum dots. However, this was a known technology. See Yu at [0038]. The “solution-processed” limitation is a product-by-process limitation that is only limiting as to the resulting structure, which in this case is a quantum dot emission layer. Additionally, it was common to prepare such layers by a solution method, and and Yu discloses “a top-emitting light emitting diode made by a solution method”, meaning the various layers are deposited by solution.
Claim 7: Park discloses the use of PEDOT ([0024]) as the hole transport layer, as does the present specification ([0162]), and thus it would be expected to have the same properties. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977). 
 Also, “amorphous or crystalline” comprises all solid materials, and Park discloses at [0025] that the layer is modified by UV. 
Claim 8: the at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer comprises metal-oxide nanoparticles. Yu at [0035].
Claim 9: Park discloses  
a substrate (200); 
and a plurality of sub-pixel structures (“adjacent pixels”, [0030]) over the substrate; 
wherein at least one of the plurality of sub-pixel structures is formed in a sub-pixel region surrounded by a bank (250) in a bank region, and the at least one of the plurality of sub-pixel structures includes: 
a first electrode (240); 
a second electrode (280); 
an emissive layer (270) between the first electrode and the second electrode; 
a first charge transporting or injecting layer (260) between the emissive layer and the first electrode (FIG. 2C); 
and a second charge transporting or injecting layer between the emissive layer and the second electrode; 
Park does not disclose an electron transporting or injecting layer between the emission layer 270 and the cathode 280. However, this was very common in the art. See e.g. Yu, emission layer 12, electron transport layer 13, and cathode 15. It would have been obvious to have had such a layer in Park in order to facilitate the movement of electrons between the electrode and the emission layer for a more effective device.
wherein at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer is formed in the sub-pixel region and the bank region (FIG. 2C); 
wherein an electrical resistance of the at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer in the bank region is higher than an electrical resistance of the sub-pixel region (“the un-masked portion 265 of the hole-transport layer 260 has a relatively high resistance value compared with the masked portion 261 of the hole-transport layer 260 so that the un-masked portion 265 where the surface is treated by irradiation of UV rays is in the nonconductive state.” [0025]. See FIG. 2C).
The illustrated embodiment of Park shows the side surface of the bank is part of the lower resistance region 261. However, Park [0027] states that “the masked portion 261 of the hole-transport layer which corresponds to a luminescence region in the hole transport layer 260 maintains the conductive state and is to improve luminescence efficiency by improving the injection efficiency of holes from the lower electrode 240 to the organic luminescent layer 270.” Thus the only portion of the hole transport layer that is necessary to maintain as lower resistance is the portion between the electrode 240 and the luminescent layer 270:

    PNG
    media_image1.png
    353
    877
    media_image1.png
    Greyscale


Thus the upper portion of the side surfaces does not conduct current, and would not negatively affect the performance of the device if these portions were also illuminated and thus higher resistance. Thus Park suggests that the area that is important to cover with the mask this area, but beyond that area the low-resistance hole transport layer is not necessary to achieve the purpose of the invention. 
Furthermore, the precise size of the mask would depend on considerations such as the desired level of reduction of leakage current (which would suggest a larger high resistance region 265) to be balanced against how much error there may be in the mask position (which would suggest a smaller mask). It would have been obvious for those in the art to make ordinary design considerations to arrive a desired size of the mask. 
Claim 10: the first electrode is an anode, and the first charge transporting or injecting layer is a hole transporting or injecting layer ([0025]). Note that a hole transporting layer is only effective on the anode side, and thus it would be clear to those in the art that electrode 240 is an anode. Also note it is by far more common in the art to have the anode as the lower electrode in such devices.
Claim 11: the second electrode is a cathode, and the second charge transporting or injecting layer is an electron transporting or injecting layer. Yu at [0039].
Claims 12 and 13: claim 9 does not recite anything different between first and second electrodes – there are no structural differences, functional differences, etc., that are recited. Thus the upper cathode of Park can read on either the first electrode or the second electrode of claim 1. In the case where the upper electrode (cathode 280) is the first electrode, the first charge transport or injecting layer would be the electron transport or injecting layer, the second electrode would be the lower anode 240, and the second charge transport or injecting layer would be a hole transport or injection layer 260.
Claim 14: the at least one of the first charge transporting or injecting layer and the second charge transporting or injecting layer in the bank region has an increased electrical resistance in the sub-pixel region (“the un-masked portion 265 of the hole-transport layer 260 has a relatively high resistance value compared with the masked portion 261 of the hole-transport layer 260 so that the un-masked portion 265 where the surface is treated by irradiation of UV rays is in the nonconductive state.” [0025]).
Claim 16: Park discloses the use of PEDOT ([0024]) as the hole transport layer, as does the present specification ([0162]), and thus it would be expected to have the same properties. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
 Also, “amorphous or crystalline” comprises all solid materials, and Park discloses at [0025] that the layer is modified by UV. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yu and Kim, US 2015/0372067. Park discloses a light-spatial modified grid to reduce current leakage across the sub-pixel regions. “The surface of the hole transport layer 260 is selectively treated by irradiating UV rays 310 onto the hole transport layer 260 while a portion of the hole transport layer 260 corresponding to the lower electrode 240, namely, a portion corresponding to a luminescence region of each pixel is masked using a mask 300.” Park at [0025]. This means that the portions surrounding the luminescence region of each pixel are all treated, which forms a grid.  Park does not show a plan view of the display, but see Kim, FIG. 1: the area around pixels P forms a grid. This would have been true of the majority of display configurations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897